 In the MatterOf STANDARD OIL COMPANY OF NEW JERSEYandUNITEDLICENSED OFFICERSOF THE U. S. A.In the Matter of STANDARD OIL CO. OF NEW JERSEY, MARINE DE-PARTMENTandJERSEY STANDARD TANKER OFFICE'S ASSOCIATIONIn the Matter of STANDARD OIL COMPANY OF NEW JERSEYandMARINEENGINEERS'BENEFICIALASSOCIATIONCases Nos. R-825, R-826, R-89d7, and R-832SECOND AMENDMENT TO DIRECTION OF ELECTIONSOctober 4, 1938On August 16, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections' inthe above-entitled proceedings.The Direction of Elections providedfor electionsby secret ballot among the licensed engineers and amongthe licensed deck officers of the company respectively to determinein each instance whether they desired to be represented by one ofseveral labor organizations or by none of them for the purposes ofcollective bargaining.On September 15, 1938, the Board issued anAmendment to-Direction of Elections 2 in the above-entitled proceed-ing, striking-from the Direction of Elections, the following words,wherever they appear, "by Local- 1550, International Longshore-men'sAssociation, or".-On September 24, 1938, the general secretary of United LicensedOfficers of the U. S. A. requested the removal of that organization'sname from the ballots.Upon the basis of this request the Boardwill remove the name of said organization from the ballots in theabove-ordered elections.The Board hereby amends the Direction of Elections, as amended,by striking therefrom wherever they appear in said Direction ofElections, as amended, the following words, "or by United LicensedOfficers of the U. S. A.,".MR. DONALD WAKEFIELD SMITH took no part in the considerationof the above Second Amendment to Direction of Elections.18 N. L.R. B. 936.2 8 N L.It.B. 943.9 N. L. R. B., No. 5.12